Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 11, the prior art of record fails to show or suggest the method for pre-casting conduit holes in a building foundation comprising wherein the conduit mold is removed from the foundation wall through drilling as specifically called for in the claim.  The closest prior art, Maguire ‘119 and Harbeke ‘087 as applied in the office action of 12/8/21, disclose conduit forms; however, neither disclose removing the conduit mold by drilling.
As to claim 12, the prior art of record fails to show or suggest the method for pre-casting conduit holes in a building foundation comprising wherein the conduit mold is removed from the foundation wall through melting with an acetone based solution as specifically called for in the claim.  The closest prior art, Maguire ‘119 and Harbeke ‘087 as applied in the office action of 12/8/21, disclose conduit forms; however, neither disclose removing the conduit mold by melting with an acetone based solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678